The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      April 28, 2015

                                   No. 04-14-00060-CR

                                    John DONOHUE,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR3514
                      Honorable Raymond Angelini, Judge Presiding


                                     ORDER
       The Appellant’s Motion to Compel by Court Order and the Imposition of Sanctions is
hereby DENIED.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court